Exhibit 10.1

Execution Version

MASTER ASSIGNMENT, AGREEMENT AND

AMENDMENT NO. 3 TO CREDIT AGREEMENT

This MASTER ASSIGNMENT, AGREEMENT AND AMENDMENT NO. 3 TO CREDIT AGREEMENT
(“Agreement”) dated as of September 29, 2017 (the “Effective Date”) is among
Penn Virginia Holding Corp., a Delaware corporation (the “Borrower”), Penn
Virginia Corporation, a Virginia corporation (the “Parent”), the subsidiaries of
the Borrower party hereto (together with the Parent, each a “Guarantor” and
collectively, the “Guarantors”), the Lenders (as defined below) party hereto,
Canadian Imperial Bank of Commerce, New York Branch, East West Bank and West
Texas National Bank (each, a “New Lender”) and Wells Fargo Bank, National
Association, as administrative agent (in such capacity, the “Administrative
Agent”) for the Lenders and as issuing lender (in such capacity, the “Issuing
Lender”).

RECITALS

A.    The Parent, the Borrower, the Administrative Agent, the Issuing Lender,
and the financial institutions party thereto from time to time, as lenders (the
“Lenders”) are parties to that certain Credit Agreement dated as of
September 12, 2016, as amended by that certain Amendment No. 1 to Credit
Agreement dated as of March 13, 2017 and that certain Master Assignment,
Agreement and Amendment No. 2 to Credit Agreement dated as of June 27, 2017 (as
so amended, the “Credit Agreement”).

B.    The parties hereto wish to increase the Borrowing Base under the Credit
Agreement and in connection with such increase, the Assignors (as defined below)
wish to assign a certain percentage of their rights and obligations under the
Credit Agreement as a Lender to the Assignees (as defined below, and including
the New Lenders) pursuant to the terms hereof.

C.    After the assignment and acceptance of the rights and obligations set
forth herein have been made effective, the parties hereto agree to, subject to
the terms and conditions set forth herein, (i) amend the Credit Agreement as
provided herein and (ii) increase the Borrowing Base.

NOW THEREFORE, in consideration of the premises and the mutual covenants,
representations and warranties contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

Section 1.    Defined Terms. As used in this Agreement, each of the terms
defined in the opening paragraph and the Recitals above shall have the meanings
assigned to such terms therein. Each term defined in the Credit Agreement and
used herein without definition shall have the meaning assigned to such term in
the Credit Agreement, unless expressly provided to the contrary.

Section 2.    Other Definitional Provisions. The definitions of terms herein
shall apply equally to the singular and plural forms of the terms defined.
Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms. The words “include,” “includes” and
“including” shall be deemed to be followed by the phrase “without limitation.”
The word “will” shall be construed to have the same meaning and effect as the
word “shall.” Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein,” “hereof” and
“hereunder,” and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any



--------------------------------------------------------------------------------

particular provision hereof, (d) all references herein to Articles, Sections,
Exhibits and Schedules shall be construed to refer to Articles and Sections of,
and Exhibits and Schedules to, this Agreement, (e) any reference to any law or
regulation herein shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time, and (f) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights. Titles and
captions of Articles, Sections and subsections in this Agreement are for
convenience only, and neither limit nor amplify the provisions of this
Agreement.

Section 3.    Assignments and Acceptances. In lieu of executing and delivering
an Assignment and Acceptance, each existing Lender whose Pro Rata Share of the
Commitments is decreasing in connection herewith (each an “Assignor” and,
collectively, the “Assignors”) and each existing Lender and each New Lender
whose Pro Rata Share of the Commitments is increasing in connection herewith
(each an “Assignee” and, collectively, the “Assignees”) hereby agree to, and
Borrower hereby accepts, the following:

(a)    Assignment. For an agreed consideration, each Assignor hereby irrevocably
sells and assigns to the respective Assignees, and each Assignee hereby
irrevocably purchases and assumes from the respective Assignors, subject to and
in accordance with the terms hereof and the Credit Agreement, as of the
Effective Date (i) such percentage in and to all of the respective Assignors’
rights and obligations in their respective capacities as Lenders under the
Credit Agreement and any other documents or instruments delivered pursuant
thereto to the extent related to the amount and percentage interest identified
in Schedule II hereto that would result in Assignors and Assignees having the
respective Commitments set forth in Schedule II attached hereto (including
without limitation any letters of credit and guaranties provided in connection
with the Credit Agreement), and (ii) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
the respective Assignors (in their respective capacities as Lenders) against any
Person, whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to, and in proportion to, the rights and obligations sold and assigned
pursuant to clause (i) above (the rights and obligations sold and assigned by
any Assignor to any Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as an “Assigned Interest”). Each such sale and
assignment is without recourse to any Assignor and, except as expressly provided
in this Agreement, without representation or warranty by any Assignor.

(b)    Representations and Warranties of Assignor. Each Assignor (i) represents
and warrants that (A) it is the legal and beneficial owner of the relevant
Assigned Interest, (B) such Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim, and (C) it has full power and authority, and
has taken all action necessary, to execute and deliver this Agreement and to
consummate the transactions contemplated hereby; and (ii) assumes no
responsibility with respect to (A) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(B) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (C) the financial
condition of the Borrower, its Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document or (D) the performance or observance
by the Borrower, its Subsidiaries or Affiliates or any other Person of any of
its obligations under any Loan Document.

(c)    Representations and Warranties of Assignee. Each Assignee (i) represents
and warrants that (A) it has full power and authority, and has taken all action
necessary, to execute and deliver this

 

2



--------------------------------------------------------------------------------

Agreement and to consummate the transactions contemplated hereby and to become a
Lender under the Credit Agreement, (B) it meets all the requirements to be an
assignee under Section 9.07 of the Credit Agreement (subject to such consents,
if any, as may be required under Section 9.07 of the Credit Agreement), (C) from
and after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of the relevant Assigned
Interest, shall have the obligations of a Lender thereunder, (D) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (E) it has received a copy of the
Credit Agreement and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 5.06 thereof, and such other documents and information as it deems
appropriate to make its own credit analysis and decision to enter into this
Agreement and to purchase such Assigned Interest, (F) it has, independently and
without reliance upon the Administrative Agent or any Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement and to purchase such Assigned
Interest, and (G) if it is not incorporated under the laws of the United States
of America or a state thereof, on or prior to the date hereof, it has delivered
to Administrative Agent any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
such Assignee; and (ii) agrees that (A) it will, independently and without
reliance on the Administrative Agent, any Assignor, or any other Lenders, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (B) it will perform in accordance with their terms
all of the obligations which by the terms of the Loan Documents are required to
be performed by it as a Lender.

(d)    Payments. From and after the Effective Date, Administrative Agent shall
make all payments in respect of each Assigned Interest (including payments of
principal, interest, fees and other amounts) to the relevant Assignee whether
such amounts have accrued prior to, on or after the Effective Date. The
Assignors and Assignees shall make all appropriate adjustments in payments by
Administrative Agent for periods prior to the Effective Date or with respect to
the making of this assignment directly between themselves.

(e)    After giving effect to the assignments in Section 3(a) of this Agreement,
Santander Bank, N.A. (the “Exiting Lender”) shall cease to be a party to the
Credit Agreement as of the Effective Date and shall no longer be a “Lender”
thereunder; provided, however, that provisions of the Credit Agreement that, by
their terms, are expressly intended to survive the termination of the Credit
Agreement, the termination of all Commitments, and the payment in full of the
Advances and all other amounts payable under the Credit Agreement, shall survive
for the benefit of the Exiting Lender. The Exiting Lender joins in the execution
of this Agreement solely for purposes of effectuating this Agreement pursuant to
Section 8 hereof and assigning its Assigned Interests pursuant to Section 3
hereof.

(f)    Consent; Waiver of Administrative Fees. Administrative Agent, the Issuing
Lender and Borrower hereby consent to each Assignor’s assignment of the Assigned
Interests to the respective Assignees, and waive any other conditions to the
effectiveness of such assignment that are not expressly set forth in this
Agreement, and agree that the terms of this Agreement shall constitute an
Assignment and Acceptance. Administrative Agent hereby consents to a one-time
waiver of the $5,000 processing and recordation fee that would otherwise be
payable by each Assignee pursuant to Section 9.07(b)(iv) of the Credit Agreement
as a result of the assignment provided for herein.

 

3



--------------------------------------------------------------------------------

Section 4.    Amendments to Credit Agreement.

(a)    Section 1.01 (Certain Defined Terms) of the Credit Agreement is hereby
amended as follows:

(i)    by replacing the following definitions in their entirety:

“Cash Collateral Account” means a special interest bearing cash collateral
account pledged by the Borrower to the Issuing Lender containing cash deposited
pursuant to Sections 2.05(b), 2.05(d), 7.02(b), or 7.03(b) or any other
provision hereunder to be maintained with the Issuing Lender in accordance with
the terms hereof and bear interest or be invested in the Issuing Lender’s
reasonable discretion.

“Fee Letters” means (a) the Exit Facility Lender Fee Letter dated May 10, 2016
among the Administrative Agent, the Borrower, and Holdings, (b) that certain
Exit Facility Agent Fee Letter dated May 10, 2016 among the Administrative
Agent, the Borrower, and Holdings, (c) that certain fee letter dated June 27,
2017 among Wells Fargo Securities, LLC, the Borrower, and Holdings and (d) that
certain fee letter dated September 29, 2017 among Wells Fargo Securities, LLC,
the Borrower, and Holdings.

“Loan Documents” means this Agreement, the Notes, the Letter of Credit
Documents, the Guaranty, the Security Instruments, the Fee Letters, the
Intercreditor Agreement, and each other agreement, instrument, or document
executed by the Borrower, any Guarantor, or any of the Borrower’s or a
Guarantor’s Subsidiaries or any of their officers at any time in connection with
this Agreement. For the avoidance of doubt, “Loan Documents” does not include
Hedge Contracts.

“Maximum Credit Amount” means, as to each Lender, the amount set forth opposite
such Lender’s name on Schedule II under the caption “Maximum Credit Amounts”, as
the same may be (a) reduced or terminated from time to time in connection with a
reduction or termination of the aggregate Maximum Credit Amounts pursuant to
Section 2.04 or (b) modified from time to time pursuant to any assignment
permitted by Section 9.07. The aggregate amount of the Maximum Credit Amount on
the Third Amendment Effective Date is $500,000,000.

(ii)    by inserting the following new definitions in alphabetical order:

“Intercreditor Agreement” means that certain Intercreditor Agreement dated as of
September 29, 2017 among the Parent, the Borrower, each Guarantor, the
Administrative Agent as First Lien Administrative Agent and the Second Lien
Administrative Agent, as the same may be amended, restated or otherwise modified
from time to time in accordance with the terms thereof.

“Second Lien Administrative Agent” means Jefferies Finance LLC or any successor
agent, in its capacity as administrative agent under the Second Lien Credit
Agreement.

“Second Lien Credit Agreement” means that certain Credit Agreement dated as of
September 29, 2017 among the Borrower, the Parent, the Second Lien
Administrative Agent and the lenders named therein, as amended, restated,
amended and restated, supplemented or otherwise modified from time to time, but
only to the extent such amendment, restatement, amendment and restatement,
supplement or modification is not prohibited under the terms of this Agreement
or the Intercreditor Agreement.

 

4



--------------------------------------------------------------------------------

“Second Lien Debt” means Indebtedness incurred pursuant to the Second Lien
Credit Agreement.

“Second Lien Loan Documents” means “Loan Documents” as such term is defined in
the Second Lien Credit Agreement; provided that any amendment, restatement,
amendment and restatement, supplement or modification thereof is not prohibited
under the terms of this Agreement or the Intercreditor Agreement.

“Third Amendment” means that certain Master Assignment, Agreement and Amendment
No. 3 to Credit Agreement among the parties hereto dated as of the Third
Amendment Effective Date.

“Third Amendment Effective Date” means September 29, 2017.

(iii)    in the definition of “Consolidated Cash Balance”, by replacing the
reference therein to “Section 2.05(c)” with a reference to “Section 2.05(e)”.

(b)    Section 2.02(a) (Borrowing Base) of the Credit Agreement is hereby
amended by replacing the second sentence thereof as follows:

The Borrowing Base shall be determined in accordance with the standards set
forth in Section 2.02(e) and is subject to periodic redetermination pursuant to
Sections 2.02(b) and 2.02(c), and mandatory reductions pursuant to
Section 2.02(d); provided that notwithstanding anything to the contrary in this
Agreement, in no event shall the Borrowing Base exceed $600,000,000 unless
agreed to by all of the Lenders and the Intercreditor Agreement has been, or
will substantially contemporaneously will be, amended to increase the First Lien
Cap (as such term is defined therein) and to make such other amendments, if any,
as the parties to the Intercreditor Agreement shall agree.

(c)    Section 2.04 (Termination and Reduction of the Commitments; Aggregate
Maximum Credit Amounts) of the Credit Agreement is hereby amended by replacing
the reference therein to “Section 2.05(d)” with a reference to
“Section 2.05(f)”.

(d)    Section 2.05 (Prepayment of Advances) of the Credit Agreement is hereby
amended by inserting new clauses (c) and (d) as follows, renumbering the former
clauses (c) through (e) as new clauses (e) through (g) and updating the
references in such Section 2.05 to such clauses accordingly:

(c)    Mandatory Prepayments from Asset Events. Unless the requirements set
forth in this clause (c) are waived by the Majority Lenders, if any Loan Party
receives Net Cash Proceeds (as such term is defined in the Second Lien Credit
Agreement (but without giving effect to any deduction in the amount of Net Cash
Proceeds as a result of any payment required under this Section 2.05(c)), then
the Borrower shall prepay the outstanding Advances in an amount equal to the
amount of such Net Cash Proceeds (but without giving effect to any deduction in
the amount of Net Cash Proceeds as a result of any payment required under this
Section 2.05(c)) on each date on which any Loan Party is required to prepay the
Advances (as such term is defined in the Second Lien Credit Agreement), or any
other amount required to be prepaid under the Second Lien Loan Documents in
respect of such Net Cash Proceeds (collectively, the “Second Lien

 

5



--------------------------------------------------------------------------------

Prepayments”) (including, for the avoidance of doubt, any such Second Lien
Prepayment which would have been required but for the payments required under
this Section 2.05(c)) but in any event prior to making any such Second Lien
Prepayment on such date. Notwithstanding the foregoing, the Borrower shall not
be required to prepay the Advances under this Section 2.05(c) with respect to
any Second Lien Prepayment if each lender party to the Second Lien Credit
Agreement has refused to accept such Second Lien Prepayment pursuant to
Section 2.04(b)(iii) of the Second Lien Credit Agreement. For the avoidance of
doubt, receipt by the Administrative Agent or any Lender of any prepayment made
pursuant to this Section 2.05(c) shall not result in a waiver of any Event of
Default then existing, including any Event of Default resulting from any
Disposition not permitted under the terms of this Agreement, unless such waiver
is made in accordance with Section 9.03.

(d)    Mandatory Prepayment after Change in Control. Unless the requirements set
forth in this clause (d) are waived by the Majority Lenders, then no later than
ten (10) Business Days after the occurrence of a Change in Control, the Borrower
shall prepay (or cause to be prepaid) all (and not less than all) outstanding
Advances and shall Cash Collateralize the Letter of Credit Exposure. For the
avoidance of doubt, receipt by the Administrative Agent or any Lender of any
prepayment made pursuant to this Section 2.05(d) shall not result in a waiver of
any Event of Default then existing, including any Event of Default resulting
from such Change in Control, unless such waiver is made in accordance with
Section 9.03.

(e)    Section 2.07 (Letters of Credit) of the Credit Agreement is hereby
amended by replacing the first sentence of clause (h)(i) thereof as follows:

If the Borrower is required to deposit funds in the Cash Collateral Account
pursuant to Sections 2.04(d), 2.05(b), 2.05(d), 7.02(b), 7.03(b) or any other
provision under this Agreement, then the Borrower and the Administrative Agent
shall establish the Cash Collateral Account and the Borrower shall execute any
documents and agreements, including the Administrative Agent’s standard form
assignment of deposit accounts, that the Administrative Agent requests in
connection therewith to establish the Cash Collateral Account and grant the
Administrative Agent a first priority (subject to inchoate tax liens), perfected
Lien in such account and the funds therein.

(f)    Section 2.11 (Breakage Costs) is hereby amended by replacing the
reference to “Section 2.05(c)” in clause (a) thereof with a reference to
“Section 2.05(e)”.

(g)    Section 4.18 (Restriction on Liens) of the Credit Agreement is hereby
amended by replacing the second sentence thereof as follows:

No Loan Party or Subsidiary thereof is a party to any agreement or arrangement
(other than this Agreement, the Security Instruments and the Second Lien Loan
Documents), or subject to any order, judgment, writ or decree, that either
restricts or purports to restrict its ability to grant Liens to secure the
Secured Obligations against their respective Properties.

(h)    A new Section 4.29 is hereby inserted as follows:

Section 4.29    Security Instruments. The provisions of the Security Instruments
are effective to create in favor of the Administrative Agent for the benefit of
the Secured Parties an Acceptable Security Interest on all right, title and
interest of the respective Loan Parties in the Collateral described therein and,
upon the filing of UCC financing statements and Mortgages in the applicable
offices contemplated by the Security Instruments or the taking of such other
actions as are specified in such Security Instruments, such Acceptable Security
Interest will be perfected.

 

6



--------------------------------------------------------------------------------

(i)    Section 5.06 (Reporting Requirements) of the Credit Agreement is hereby
amended as follows:

(i)    by replacing clause (p) therein as follows:

(p)    Notices Under Other Loan Agreements. Promptly after the furnishing
thereof, copies of any material written statement, report or notice furnished to
any lender or agent or trustee by any Loan Party pursuant to the terms of any
Second Lien Loan Document or any other indenture, loan or credit or other
similar agreement, with respect to Indebtedness in excess of $5,000,000 (other
than this Agreement) and not otherwise required to be furnished to the Lenders
pursuant to any other provision of this Section 5.06 or not otherwise publicly
filed;

(ii)    by deleting “and” at the end of clause (s), inserting a new clause
(t) as follows and renumbering the former clause (t) as a new clause (u):

(t)     Material Amendments. No later than five Business Days after the
effectiveness thereof, copies of any material amendment, supplement, waiver or
other modification in respect of any material Second Lien Loan Document;
provided that, the availability of the foregoing on the SEC’s EDGAR service (or
successor thereto or similar service of any other national securities exchange)
shall be deemed to satisfy the Loan Parties’ delivery obligations pursuant to
this clause (t); and

(j)    Section 5.08 (Agreement to Pledge; Guaranty) of the Credit Agreement is
hereby amended by replacing the last sentence in clause (a) thereof with the
following:

Notwithstanding the foregoing but subject to Section 6 of the Third Amendment,
(x) the Administrative Agent in its sole discretion may agree to a later date
for the Loan Parties to comply with this Section 5.08 so long as (i) such later
date is no later than 30 days after the otherwise required date and (ii) in
order to be in compliance with this Section 5.08, the Loan Parties must not have
to grant an Acceptable Security Interest in more than 5% (by value) of the
Proven Reserves and the Oil and Gas Properties related thereto of the Loan
Parties and no more than 5% (by value) of the Loan Parties’ other Oil and Gas
Properties, and (y) in any event, if the Borrowing Base is to be redetermined on
the date of an acquisition (other than the Borrowing Base redetermination
effected under the Third Amendment), the requirements of this Section 5.08(a)
shall be satisfied on the date of such acquisition.

(k)    Section 5.08 (Agreement to Pledge; Guaranty) of the Credit Agreement is
hereby further amended by inserting a new clause (d) as follows:

(d)    Notwithstanding anything to the contrary herein or in any Loan Document,
if any Security Instruments or Guaranties are required under the Second Lien
Credit Agreement (as such terms are defined therein), or any other Second Lien
Loan Document, to be delivered to the Second Lien Administrative Agent or any
lender party to the Second Lien Credit Agreement, each Loan Party shall, and
shall cause each Subsidiary to, provide analogous guaranties to the
Administrative Agent or grant or perfect a Lien on the same Property for the
benefit of the Secured Parties during the same period of time as required for
such Loan Party to deliver such analogous guaranty or analogous security
instrument to the Second Lien Administrative Agent so that so long as any Second
Lien Debt is outstanding, no Collateral (as defined in the Second Lien Credit
Agreement) shall not also constitute Collateral as defined hereunder.

 

7



--------------------------------------------------------------------------------

(l)    Section 5.13 (Anti-Corruption Laws; Sanctions) of the Credit Agreement is
hereby amended by replacing such Section 5.13 in its entirety with the
following:

Section 5.13    Anti-Corruption Laws; Sanctions. Each of Holdings and the
Borrower shall, and will cause each Subsidiary to, maintain in effect and
enforce policies and procedures designed to ensure compliance by each Loan Party
and its Subsidiaries and their respective directors, officers, employees and
agents with Anti-Corruption Laws and applicable Sanctions.

(m)    Section 6.01 (Liens, Etc.) of the Credit Agreement is hereby amended by
deleting “and” at the end of clause (o) therein, inserting a new clause (p) as
follows and renumbering the former clause (p) as a new clause (q):

(p)    Liens securing Second Lien Debt incurred by any Loan Party and permitted
under Section 6.02(c), to the extent subject to the Intercreditor Agreement; and

(n)    Section 6.02 (Indebtedness, Guarantees, and Other Obligations) of the
Credit Agreement is hereby amended by inserting a new clause (c) as follows and
renumbering the following clauses therein accordingly:

(c)    Indebtedness incurred by any Loan Party pursuant to the Second Lien
Credit Agreement and refinancings thereof permitted under Section 6.21; provided
that, notwithstanding the Second Lien Cap under, and as defined in, the
Intercreditor Agreement, the aggregate principal amount of such Indebtedness
shall not exceed $200,000,000;

(o)    Section 6.03 (Agreements Restricting Liens and Distributions) of the
Credit Agreement is hereby amended by replacing clause (a) in the proviso
therein in its entirety with the following:

(a)    restrictions in this Agreement, in any other Loan Document or in any
Second Lien Loan Document;

(p)    Section 6.15 (Hedging Limitations) of the Credit Agreement is hereby
amended by replacing clause (a) therein in its entirety with the following:

(a)    Subject to Section 6.15(b), Hedge Contracts with an Approved Counterparty
(or trade or transactions thereunder) in respect of commodities entered into not
for speculative purposes the notional volumes for which (when aggregated with
other commodity Hedge Contracts then in effect, other than puts, floors and
basis differential swaps on volumes already hedged pursuant to other Hedge
Contracts) do not exceed, as of the date the latest hedging trade or transaction
is entered into under a Hedge Contract,

(i)    for the 12-month period from the date such hedging trade or transaction
is created, (x) 75% of the reasonably anticipated production of natural gas, (y)
75% of the reasonably anticipated production of oil and (z) 75% of the
reasonably anticipated production of natural gas liquids and condensate, in each
case, from the Proven Reserves as set forth on the most recent Engineering
Report,

(ii)     for the 12-month period commencing with the first anniversary of the
date such hedging trade or transaction is created, (x) 75% of the reasonably
anticipated

 

8



--------------------------------------------------------------------------------

production of natural gas, (y) 75% of the reasonably anticipated production of
oil and (z) 75% of the reasonably anticipated production of natural gas liquids
and condensate, in each case, from the Proven Reserves as set forth on the most
recent Engineering Report,

(iii)    for the 12-month period commencing with the second anniversary of the
date such hedging trade or transaction is created, (x) 75% of the reasonably
anticipated production of natural gas, (y) 75% of the reasonably anticipated
production of oil and (z) 75% of the reasonably anticipated production of
natural gas liquids and condensate, in each case, from the Proven Reserves as
set forth on the most recent Engineering Report,

(iv)    for the 12-month period commencing with the third anniversary of the
date such hedging trade or transaction is created, (x) 75% of the reasonably
anticipated production of natural gas, (y) 75% of the reasonably anticipated
production of oil and (z) 75% of the reasonably anticipated production of
natural gas liquids and condensate, in each case, from the Proven Reserves as
set forth on the most recent Engineering Report,

(v)    for the 12-month period commencing with the fourth anniversary of the
date such hedging trade or transaction is created, (x) 75% of the reasonably
anticipated production of natural gas, (y) 75% of the reasonably anticipated
production of oil and (z) 75% of the reasonably anticipated production of
natural gas liquids and condensate, in each case, from the Proven Reserves as
set forth on the most recent Engineering Report, and

(vi)    for the 12-month period commencing with the fifth anniversary of the
date such hedging trade or transaction is created, (x) 75% of the reasonably
anticipated production of natural gas, (y) 75% of the reasonably anticipated
production of oil and (z) 75% of the reasonably anticipated production of
natural gas liquids and condensate, in each case, from the Proven Reserves as
set forth on the most recent Engineering Report;

provided, that (A) (without duplication) the Loan Parties shall be permitted to
enter into Hedge Contracts (or hedging trades or transaction thereunder) with
respect to reasonably anticipated production of natural gas liquids and
condensate by entering into Hedge Contracts (or hedging trades or transaction
thereunder) for oil on a conversion/equivalency basis where each volume unit of
oil equals two volume units of natural gas liquids or condensate and (B) Hedge
Contracts (or trades or transactions thereunder) with respect to the interest
rate on any Indebtedness with one or more Approved Counterparties provided that
the aggregate notional principal amount of all Indebtedness that is the subject
of all such Hedge Contracts (or trades or transactions thereunder) does not
exceed the outstanding principal amount of Indebtedness for borrowed money.

(q)    Section 6.21 (Prepayment of Certain Debt and Other Obligations) of the
Credit Agreement is hereby amended by replacing such Section 6.21 in its
entirety with the following:

Section 6.21    Prepayment of Certain Debt and Other Obligations. Holdings and
the Borrower shall not, and shall not permit any of their respective
Subsidiaries to, prepay, redeem, purchase, defease or otherwise satisfy prior to
the scheduled maturity thereof in any manner the principal amount of any
Indebtedness of the Borrower or any other Loan Party which is unsecured or
contractually subordinated in lien priority or subordinated with respect to
payments to the Obligations, except, (a) the prepayment of the Obligations in
accordance with the terms of this Agreement, (b) regularly scheduled or required
repayments, redemptions or purchases of Indebtedness permitted hereunder and
refinancings and refundings of such Indebtedness so long

 

9



--------------------------------------------------------------------------------

as such refinancings and refundings would otherwise comply with Section 6.02;
provided that any refinancing or refunding of any Second Lien Debt shall be
permitted under this clause (b) only to the extent not prohibited under the
Intercreditor Agreement, (c) so long as no Advances are outstanding as of the
date of such prepayment, prepayments made pursuant to Section 2.04(b)(i) or
Section 2.04(b)(ii) of the Second Lien Credit Agreement, and (d) so long as no
Event of Default exists or would result therefrom, other prepayments,
redemptions, purchases, defeasances or other satisfaction of Indebtedness
permitted hereunder not described in the immediately preceding clauses
(a) through (c) subject to any applicable subordination or intercreditor
agreements with respect thereto; provided that unless consented to by the
Majority Lenders, no prepayments, redemptions, purchases, defeasances or other
satisfaction of any Second Lien Debt which is prepaid pursuant to
Section 2.04(a) of the Second Lien Credit Agreement (or any other optional
prepayment clause in the Second Lien Credit Agreement) shall be permitted under
this clause (d).

(r)    Section 6.23 (Environmental Matters) is hereby amended by replacing such
Section 6.23 in its entirety with the following:

Section 6.23    Environmental Matters. No Loan Party shall, and shall not permit
any of its Subsidiaries to, cause or permit any of its Property to be in
violation of, or cause or permit a Release of Hazardous Materials which will
subject any such Property to any Response or remedial obligations required
under, any Environmental Laws where such violations or Response or remedial
obligations could (a) individually reasonably be expected to result in an
Environmental Claim against any Loan Party or any Subsidiary of a Loan Party in
excess of $1,000,000, or (b) in the aggregate reasonably be expected to result
in a Material Adverse Change.

(s)    Section 6.24 (Marketing Activities) is hereby amended by replacing such
Section 6.24 in its entirety with the following:

Section 6.24    Marketing Activities. No Loan Party shall, and shall not permit
any of its Subsidiaries to, engage in marketing activities for any Hydrocarbons
or enter into any contracts related thereto other than (a) contracts for the
sale of Hydrocarbons scheduled or reasonably estimated to be produced from their
proved Oil and Gas Properties during the period of such contract, (b) contracts
for the sale of Hydrocarbons scheduled or reasonably estimated to be produced
from proved Oil and Gas Properties of third parties during the period of such
contract associated with the Oil and Gas Properties of any Loan Party that such
Loan Party has the right to market pursuant to joint operating agreements,
unitization agreements or other similar contracts that are usual and customary
in the oil and gas business and (c) other contracts for the purchase and/or sale
of Hydrocarbons of third parties (i) that have generally offsetting provisions
(i.e. corresponding pricing mechanics, delivery dates and points and volumes)
such that no “position” is taken and (ii) for which appropriate credit support
has been taken to alleviate the material credit risks of the counterparty
thereto.

(t)    A new Section 6.27 is hereby inserted in its entirety as follows:

Section 6.27    Second Lien Debt. No Loan Party shall amend, modify or waive, in
any manner which is materially adverse to the Lenders, any provision of any
Second Lien Loan Document without the prior written consent of the
Administrative Agent.

 

10



--------------------------------------------------------------------------------

(u)    Section 7.01 (Events of Default) of the Credit Agreement is hereby
amended by deleting “and” at the end of clause (h) therein and inserting new
clauses (j), (k) and (l) as follows:

(j)    Security Instruments. (i) The Administrative Agent shall fail to have an
Acceptable Security Interest in a material portion of the Collateral to the
extent required by Section 5.08 (other than Collateral released in accordance
with this Agreement or any other Loan Document), or (ii) any Security Instrument
shall, at any time and for any reason, cease to create the Lien on the Property
purported to be subject to such agreement, and such Property constitutes a
material portion of the Collateral, in accordance with the terms of such
agreement, or shall cease to be in full force and effect, or shall be contested
by the Borrower or any Guarantor;

(k)    Intercreditor Agreement. Any material provision of the Intercreditor
Agreement shall, for any reason (other than an amendment or termination of the
Intercreditor Agreement entered into in accordance with the terms thereof),
cease to be valid and binding or otherwise cease to be in full force and effect
against the Second Lien Administrative Agent or any of the holders of Second
Lien Debt; or

(l)    Second Lien Default. An “Event of Default” (or any comparable defined
term) under any Second Lien Loan Document shall have occurred.

(v)    A new Section 9.31 is hereby inserted in its entirety as follows:

Section 9.31    Intercreditor Matters. Each Lender hereby (a) agrees that this
Agreement and the other Loan Documents, and the rights and remedies of the
Administrative Agent and the Lenders hereunder and thereunder, are subject to
the terms of the Intercreditor Agreement, (b) agrees that it will be bound by
and will take no actions contrary to the provisions of the Intercreditor
Agreement and (c) authorizes and instructs the Administrative Agent and the
Collateral Agent to enter into the Intercreditor Agreement and to subject the
Liens securing the Obligations to the provisions thereof.

(w)    Schedule II to the Credit Agreement is hereby deleted and replaced in its
entirety with Schedule II attached to this Agreement.

Section 5.    Increase in the Borrowing Base. Subject to the terms of this
Agreement, as of the Effective Date, the Borrowing Base shall be increased to
$237,500,000 and such Borrowing Base shall remain in effect at that level until
the effective date of the next Borrowing Base redetermination made in accordance
with the terms of the Credit Agreement, as amended hereby. The parties hereto
acknowledge and agree that the Borrowing Base redetermination set forth in this
Section 5 is the semi-annual redetermination of the Borrowing Base scheduled to
occur on or about October 1, 2017 as provided in Section 2.02(b)(ii) of the
Credit Agreement. Each Lender’s and each New Lender’s Pro Rata Share of the
resulting Borrowing Base, after giving effect to the increase in the Borrowing
Base set forth in this Section 5 and the assignments effected under Section 3
above, and each Lender’s and each New Lender’s Maximum Credit Amount, after
giving effect to this Agreement, are as set forth in Schedule II attached
hereto.

Section 6.    Post-Closing Mortgage Requirements. The Borrower shall deliver to
the Administrative Agent duly executed and acknowledged mortgages, agreements,
financing statements and other documents (including such exhibits, schedules and
other attachments thereto) granting to the Administrative Agent an Acceptable
Security Interest in the properties acquired by the Borrower or any other Loan
Party under the Devon Purchase Agreement, each in form and substance reasonably

 

11



--------------------------------------------------------------------------------

acceptable to the Administrative Agent and, in any event, on or prior to the
earliest of (a) the 60th day after the Effective Date, (b) the date such
properties are encumbered by any Lien securing any Second Lien Debt, and (c) the
date the Borrower submits a Notice of Borrowing or a request for a new, or an
increase in an existing, Letter of Credit which would cause the sum of
outstanding principal amount of all Advances plus the Letter of Credit Exposure
to exceed $200,000,000. The Borrower hereby acknowledges and agrees that (i) it
will not request a Notice of Borrowing or a request for a new, or an increase in
an existing, Letter of Credit which would cause the sum of outstanding principal
amount of all Advances plus the Letter of Credit Exposure to exceed
$200,000,000, and (ii) no Lender is obligated to honor any such Notice of
Borrowing and the Issuing Lender is not obligated to honor such request for a
new, or an increase in an existing, Letter of Credit, in each case, unless the
mortgages, agreements, financing statements and other documents described in the
foregoing sentence have been delivered to the Administrative Agent.

Section 7.    Representations and Warranties. Each Loan Party hereby represents
and warrants that:

(a)    after giving effect hereto, the representations and warranties contained
in Article IV of the Credit Agreement and the representations and warranties
contained in the Security Instruments, the Guaranty, and each of the other Loan
Documents are true and correct in all material respects (unless already
qualified by materiality or Material Adverse Change in the text thereof, in
which case, such representations and warranties shall be true and correct in all
respects) on and as of the date hereof, as though made on and as of such date,
except to the extent that any such representation or warranty expressly relates
solely to an earlier date, in which case it shall have been true and correct in
all material respects (unless already qualified by materiality or Material
Adverse Change in the text thereof, in which case, such representations and
warranties shall be true and correct in all respects) as of such earlier date;

(b)    (i) the Devon Acquisition (as defined below) shall have been consummated,
or substantially simultaneously with the effectiveness of this Agreement, shall
be consummated, in all material respects in accordance with the terms of the
Devon Purchase Agreement (as defined below) and the Devon Purchase Agreement has
not been amended or waived or otherwise modified, (ii) no material adverse
effect with respect to the assets to be acquired as part of the Devon
Acquisition has occurred and is continuing since the Execution Date (as defined
in the Devon Purchase Agreement), and (iii) all conditions required under
Section 8 of this Agreement have been met other than such conditions which have
been waived by the Lenders; provided that (1) for items which require the
satisfaction of the Administrative Agent or Lenders, the Borrower may assume
such satisfaction and (2) any Responsible Officer of the Borrower may assume
that any signatures of any party other than a Loan Party have been received by
the Administrative Agent and are genuine and authorized by all requisite
actions;

(c)    after giving effect hereto, no Default or Event of Default has occurred
and is continuing;

(d)    the execution, delivery and performance of this Agreement by such Loan
Party are within its corporate, partnership, or limited liability company power
and authority, as applicable, and have been duly authorized by all necessary
corporate, partnership, or limited liability company action, as applicable;

(e)    this Agreement constitutes the legal, valid and binding obligation of
such Loan Party enforceable in accordance with its terms, except as limited by
applicable Debtor Relief Laws affecting the rights of creditors generally and
general principles of equity whether applied by a court of law or equity;

(f)    there are no governmental or other third party consents, licenses and
approvals required in connection with the execution, delivery, performance,
validity and enforceability of this Agreement;

 

12



--------------------------------------------------------------------------------

(g)    the Collateral is unimpaired by this Agreement and the Loan Parties have
granted to the Administrative Agent an Acceptable Security Interest in the
Collateral covered by the Security Instruments and such Liens are not subject to
avoidance, subordination, recharacterization, recovery, attack, offset,
counterclaim, or defense of any kind; and

(h)    as of the Effective Date, no action, suit, investigation or other
proceeding by or before any arbitrator or any Governmental Authority is
threatened or pending and no preliminary or permanent injunction or order by a
state or federal court has been entered in connection with this Agreement or any
other Loan Document.

Section 8.    Conditions to Effectiveness. Except with respect to the provisions
contained in Section 3, Section 4(w) and Section 5, this Agreement shall become
effective on the Effective Date and enforceable against the parties hereto upon
the occurrence of the following conditions which may occur prior to or
concurrently with the closing of this Agreement:

(a)    The Administrative Agent shall have received (i) this Agreement executed
by duly authorized officers of the Parent, the Borrower, each Guarantor, the
Administrative Agent, the Lenders, and the New Lenders and (ii) that certain fee
letter dated on or about the date hereof among Wells Fargo Securities, LLC, the
Borrower, and Holdings (the “Amendment No. 3 Fee Letter”);

(b)    The Administrative Agent shall have received (i) certified, fully
executed, correct and complete copies of the Second Lien Loan Documents and
(ii) the Intercreditor Agreement executed by duly authorized officers of the
Parent, the Borrower, each Guarantor, the Administrative Agent as First Lien
Administrative Agent and the Second Lien Administrative Agent.

(c)    The Borrower shall have delivered to the Administrative Agent a
certified, fully executed, correct and complete copy of that certain Purchase
Agreement dated as of July 29, 2017 between Penn Virginia Oil & Gas L.P. as the
purchaser and Devon Energy Production Company, L.P. as the seller (the “Devon
Purchase Agreement”), and each other material agreement, document or instrument
executed in connection therewith (collectively, the “Transfer Documents”), and
the asset purchase contemplated by the Devon Purchase Agreement shall have been
consummated prior to or substantially concurrently with the Effective Date, in
accordance with the terms of the Devon Purchase Agreement without giving effect
to any amendments, consents or waivers by the Borrower that amend, modify or
waive any terms of the Devon Purchase Agreement, nor shall the Borrower have
given a consent thereunder, in any case, in a manner adverse to the Lenders (in
their capacities as such) without the consent of the Administrative Agent.

(d)    The Administrative Agent shall have received copies of duly executed
mortgage releases and financing statement terminations evidencing a full release
of all existing mortgages and Liens (other than Permitted Liens) encumbering any
of the properties acquired by the Borrower under the Devon Purchase Agreement.

(e)    The Administrative Agent shall have received satisfactory title evidence,
which title evidence shall be in form and substance acceptable to the
Administrative Agent in its reasonable discretion and shall include information
regarding the before payout and after payout ownership interests held by the
Loan Parties, for all wells located on the Oil and Gas Properties acquired by
the Loan Parties under the Devon Purchase Agreement, covering at least 90% of
the present value of the Proven Reserves of the Loan Parties as determined by
the Administrative Agent. The Borrower acknowledges and agrees that this
condition to effectiveness shall not be construed as being a limitation of the
requirements set forth in Section 5.10 of the Credit Agreement, as amended
hereby.

 

13



--------------------------------------------------------------------------------

(f)    The Borrower shall have paid (i) all fees and expenses of the
Administrative Agent’s outside legal counsel pursuant to all invoices presented
for payment prior to the Effective Date, and (ii) the fees required under the
Amendment No. 3 Fee Letter.

Section 9.    Conditions to Effectiveness of Assignments and Acceptances and
Increase in the Borrowing Base. Section 3, Section 4(w) and Section 5 of this
Agreement shall become effective and enforceable against the parties hereto upon
the occurrence of the following conditions which may occur prior to or
concurrently with the closing of this Agreement:

(a)    All of the conditions in Section 8 above have been met or waived in
accordance with the terms of the Credit Agreement.

(b)    The Exiting Lender shall have been paid an amount equal to the
outstanding principal of the Exiting Lender’s Advances and Letter of Credit
Obligations, accrued interest thereon, accrued fees and all other amounts
payable to such Exiting Lender under the Credit Agreement. Notwithstanding any
contrary provisions hereof, this condition may only be waived with the consent
of the Exiting Lender.

Section 10.    Acknowledgments and Agreements.

(a)    Each Loan Party acknowledges that on the date hereof all outstanding
Obligations are payable in accordance with their terms and each Loan Party
waives any defense, offset, counterclaim or recoupment (other than a defense of
payment or performance) with respect thereto.

(b)    The Parent, Borrower, each Guarantor, the Administrative Agent, the
Issuing Lender, and each Lender party hereto does hereby adopt, ratify, and
confirm the Credit Agreement, as amended hereby, and acknowledges and agrees
that the Credit Agreement, as amended hereby, is and remains in full force and
effect, and acknowledge and agree that their respective liabilities and
obligations under the Credit Agreement, as amended hereby, the Guaranty, and the
other Loan Documents, are not impaired in any respect by this Agreement.

(c)    Nothing herein shall constitute a waiver or relinquishment of (i) any
Default or Event of Default under any of the Loan Documents, (ii) any of the
agreements, terms or conditions contained in any of the Loan Documents,
(iii) any rights or remedies of the Administrative Agent or any Lender with
respect to the Loan Documents, or (iv) the rights of the Administrative Agent,
the Issuing Lender, or any Lender to collect the full amounts owing to them
under the Loan Documents.

(d)    From and after the Effective Date, all references to the Credit Agreement
and the Loan Documents shall mean the Credit Agreement and such Loan Documents,
as amended by this Agreement. This Agreement is a Loan Document for the purposes
of the provisions of the other Loan Documents.

Section 11.    Reaffirmation of Security Instruments. Each Loan Party
(a) reaffirms the terms of and its obligations (and the security interests
granted by it) under each Security Instrument to which it is a party, and agrees
that each such Security Instrument will continue in full force and effect to
secure the Secured Obligations as the same may be amended, supplemented, or
otherwise modified from time to time, and (b) acknowledges, represents, warrants
and agrees that the Liens and security interests granted by it pursuant to the
Security Instruments are valid, enforceable and subsisting and create a security
interest to secure the Secured Obligations.

Section 12.    Reaffirmation of the Guaranty. Each Guarantor hereby ratifies,
confirms, acknowledges and agrees that its obligations under the Guaranty are in
full force and effect and that such

 

14



--------------------------------------------------------------------------------

Guarantor continues to unconditionally and irrevocably guarantee the full and
punctual payment, when due, whether at stated maturity or earlier by
acceleration or otherwise, all of the Guaranteed Obligations (as defined in the
Guaranty), as such Guaranteed Obligations may have been amended by this
Agreement, and its execution and delivery of this Agreement does not indicate or
establish an approval or consent requirement by such Guarantor under the
Guaranty, in connection with the execution and delivery of amendments, consents
or waivers to the Credit Agreement or any of the other Loan Documents.

Section 13.    Counterparts. This Agreement may be signed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which, taken
together, constitute one and the same agreement. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or by e-mail
“PDF” copy shall be effective as delivery of a manually executed counterpart of
this Agreement.

Section 14.    Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns permitted pursuant to the Credit Agreement.

Section 15.    Invalidity. In the event that any one or more of the provisions
contained in this Agreement shall be held invalid, illegal or unenforceable in
any respect under any applicable Legal Requirement, the validity, legality, and
enforceability of the remaining provisions contained herein or therein shall not
be affected or impaired thereby.

Section 16.    Governing Law. This Agreement and any claim, controversy, dispute
or cause of action (whether in contract or tort or otherwise) based upon,
arising out of or relating to this Agreement or any other Loan Document (except,
as to any other Loan Document, as expressly set forth therein) and the
transactions contemplated hereby and thereby shall be governed by, and construed
in accordance with, the law of the State of New York (including Section 5-1401
and Section 5-1402 of the General Obligations Law of the State of New York),
without reference to any other conflicts or choice of law principles thereof.

Section 17.    Intercreditor Matters. Each Lender hereby (a) agrees that this
Agreement, the Credit Agreement and the other Loan Documents, and the rights and
remedies of the Administrative Agent and the Lenders hereunder and thereunder,
are subject to the terms of the Intercreditor Agreement, (b) agrees that it will
be bound by and will take no actions contrary to the provisions of the
Intercreditor Agreement and (c) authorizes and instructs the Administrative
Agent and the Collateral Agent to enter into the Intercreditor Agreement and to
subject the Liens securing the Obligations to the provisions thereof.

Section 18.    Entire Agreement. THIS WRITTEN AGREEMENT AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.

THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

[SIGNATURES BEGIN ON NEXT PAGE]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the day and year
first above written.

 

BORROWER: PENN VIRGINIA HOLDING CORP. By:  

/s/ Steven A. Hartman

Name:   Steven A. Hartman Title:   Senior Vice President, Chief Financial
Officer and Treasurer HOLDINGS: PENN VIRGINIA CORPORATION By:  

/s/ Steven A. Hartman

Name:   Steven A. Hartman Title:   Senior Vice President, Chief Financial
Officer and Treasurer GUARANTORS:

PENN VIRGINIA OIL & GAS CORPORATION

PENN VIRGINIA OIL & GAS GP LLC PENN VIRGINIA OIL & GAS LP LLC PENN VIRGINIA MC
CORPORATION PENN VIRGINIA MC ENERGY L.L.C.

PENN VIRGINIA MC GATHERING COMPANY L.L.C.

PENN VIRGINIA MC OPERATING COMPANY L.L.C.

PENN VIRGINIA RESOURCE HOLDINGS CORP.

Each By:  

/s/ Steven A. Hartman

Name:   Steven A. Hartman Title:   Senior Vice President, Chief Financial
Officer and Treasurer

PENN VIRGINIA OIL & GAS, L.P. By:   Penn Virginia Oil & Gas GP LLC, its general
partner By:  

/s/ Steven A. Hartman

Name:   Steven A. Hartman Title:   Senior Vice President, Chief Financial
Officer and Treasurer

 

Signature Page to Master Assignment, Agreement and Amendment No. 3 to Credit
Agreement

(Penn Virginia Holding Corp.)



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT: WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative
Agent, Issuing Lender, and a Lender By:  

/s/ Paul Squires

  Paul Squires, Managing Director

 

Signature Page to Master Assignment, Agreement and Amendment No. 3 to Credit
Agreement

(Penn Virginia Holding Corp.)



--------------------------------------------------------------------------------

LENDER: ROYAL BANK OF CANADA, as a Lender By:  

/s/ Kristan Spivey

Name:   Kristan Spivey Title:   Authorized Signatory

 

Signature Page to Agreement and Amendment No. 3 to Credit Agreement

(Penn Virginia Holding Corp.)



--------------------------------------------------------------------------------

LENDER: SUNTRUST BANK, as a Lender By:  

/s/ Benjamin L. Brown

Name:   Benjamin L. Brown Title:   Director

 

Signature Page to Agreement and Amendment No. 3 to Credit Agreement

(Penn Virginia Holding Corp.)



--------------------------------------------------------------------------------

LENDER: CITIBANK, N.A., as a Lender By:  

/s/ William B. McNeely

Name:   William B. McNeely Title:   Senior Vice President

 

Signature Page to Agreement and Amendment No. 3 to Credit Agreement

(Penn Virginia Holding Corp.)



--------------------------------------------------------------------------------

LENDER: BRANCH BANKING AND TRUST COMPANY, as a Lender By:  

/s/ Greg Krablin

Name:   Greg Krablin Title:   Vice President

 

Signature Page to Agreement and Amendment No. 3 to Credit Agreement

(Penn Virginia Holding Corp.)



--------------------------------------------------------------------------------

LENDER: CAPITAL ONE, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Mason McGurrin

Name:   Mason McGurrin Title:   Managing Director

 

Signature Page to Agreement and Amendment No. 3 to Credit Agreement

(Penn Virginia Holding Corp.)



--------------------------------------------------------------------------------

LENDER: BANK OF AMERICA, N.A., as a Lender By:  

/s/ Kimberly Miller

Name:   Kimberly Miller Title:   Credit Officer

 

Signature Page to Agreement and Amendment No. 3 to Credit Agreement

(Penn Virginia Holding Corp.)



--------------------------------------------------------------------------------

LENDER: CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH, as a Lender By:  

/s/ William M. Reid

Name:   William M. Reid Title:   Authorized Signatory By:  

/s/ Trudy Nelson

Name:   Trudy Nelson Title:   Authorized Signatory

 

Signature Page to Master Assignment, Agreement and Amendment No. 3 to Credit
Agreement

(Penn Virginia Holding Corp.)



--------------------------------------------------------------------------------

LENDER: EAST WEST BANK, as a Lender By:  

/s/ Reed V. Thompson

Name:   Reed V. Thompson Title:   Senior Vice President

 

Signature Page to Master Assignment, Agreement and Amendment No. 3 to Credit
Agreement

(Penn Virginia Holding Corp.)



--------------------------------------------------------------------------------

ENDER: COMERICA BANK, as a Lender By:  

/s/ Jeffrey M. LaBauve

Name:   Jeffrey M. LaBauve Title:   Vice President

 

Signature Page to Agreement and Amendment No. 3 to Credit Agreement

(Penn Virginia Holding Corp.)



--------------------------------------------------------------------------------

LENDER: THE HUNTINGTON NATIONAL BANK, as a Lender By:  

/s/ Christopher Renyi

Name:   Christopher Renyi Title:   Senior Vice President

 

Signature Page to Agreement and Amendment No. 3 to Credit Agreement

(Penn Virginia Holding Corp.)



--------------------------------------------------------------------------------

LENDER: SOCIÉTÉ GÉNÉRALE, as a Lender By:  

/s/ Max Sonnonstine

Name:   Max Sonnonstine Title:   Director

 

Signature Page to Agreement and Amendment No. 3 to Credit Agreement

(Penn Virginia Holding Corp.)



--------------------------------------------------------------------------------

LENDER: WEST TEXAS NATIONAL BANK, as a Lender By:  

/s/ Thomas E. Stelmar, Jr.

Name:   Thomas E. Stelmar, Jr. Title:   Senior Vice President

 

Signature Page to Agreement and Amendment No. 3 to Credit Agreement

(Penn Virginia Holding Corp.)



--------------------------------------------------------------------------------

LENDER: SANTANDER BANK, N.A., as an Assignor By:  

/s/ David O’Driscoll

Name:   David O’Driscoll Title:   Senior Vice President By:  

/s/ Mark Connelly

Name:   Mark Connelly Title:   Senior Vice President

 

Signature Page to Master Assignment, Agreement and Amendment No. 3 to Credit
Agreement

(Penn Virginia Holding Corp.)



--------------------------------------------------------------------------------

SCHEDULE II

NOTICE INFORMATION AND COMMITMENTS

Each of the commitments to lend set forth herein is governed by the terms of the
Credit Agreement which provides for, among other things, borrowing base
limitations which may restrict the Borrower’s ability to request (and the
Lenders’ obligation to provide) Credit Extensions to a maximum amount which is
less than the commitments set forth in this Schedule II.

Administrative Agent/Issuing Lender:

Wells Fargo Bank, National Association

1525 West W.T. Harris Blvd

Mail Code D1109-019

Charlotte, North Carolina 28262

Attn:    Syndication Agency Services

Telephone:    (704) 590-2706

Telecopy:      (704) 590-2790

with a copy to:

Wells Fargo Bank, National Association

1000 Louisiana Street, 9th Floor

MAC T0002-090

Houston, TX 77002

Attention: Paul Squires

Telephone: (713) 319-1314

Electronic Mail: paul.a.squires@wellsfargo.com

Borrower:

at c/o Penn Virginia Corporation

14701 St. Mary’s Lane, Suite 275

Houston, Texas 77079

Attn: Steven A. Hartman

713-722-6529

Steve.hartman@pennvirginia.com

[continued]

 

Schedule II

Page 1 of 2



--------------------------------------------------------------------------------

Lender

  Maximum Credit
Amounts     Pro Rata Share     **Pro Rata Share of
the Borrowing Base
as of the
Third Amendment
Effective Date  

Wells Fargo Bank, National Association

  $ 52,631,578.95       10.526315790 %    $ 25,000,000.00  

Royal Bank of Canada

  $ 52,631,578.95       10.526315790 %    $ 25,000,000.00  

SunTrust Bank

  $ 52,631,578.95       10.526315790 %    $ 25,000,000.00  

Citibank, N.A.

  $ 52,631,578.95       10.526315790 %    $ 25,000,000.00  

Branch Banking and Trust Company

  $ 42,105,263.16       8.421052632 %    $ 20,000,000.00  

Capital One, National Association

  $ 42,105,263.16       8.421052632 %    $ 20,000,000.00  

Bank of America, N.A.

  $ 35,789,473.68       7.157894736 %    $ 17,000,000.00  

Canadian Imperial Bank of Commerce, New York Branch

  $ 29,526,315.79       5.905263158 %    $ 14,025,000.00  

East West Bank

  $ 29,526,315.79       5.905263158 %    $ 14,025,000.00  

Comerica Bank

  $ 29,526,315.79       5.905263158 %    $ 14,025,000.00  

The Huntington National Bank

  $ 29,526,315.79       5.905263158 %    $ 14,025,000.00  

Société Générale

  $ 25,684,210.52       5.136842104 %    $ 12,200,000.00  

West Texas National Bank

  $ 25,684,210.52       5.136842104 %    $ 12,200,000.00  

Santander Bank, N.A.***

  $ 0       0.000000000 %    $ 0    

 

 

   

 

 

   

 

 

 

Total:

  $ 500,000,000.00       100.000000000 %    $ 237,500,000.00    

 

 

   

 

 

   

 

 

 

 

** Borrowing Base is subject to redetermination pursuant to the terms of the
Credit Agreement, as amended.

*** Santander Bank, N.A. ceases to be a Lender effective as of the Third
Amendment Effective Date

 

 

Schedule II

Page 2 of 2